Citation Nr: 1013408	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  00-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

2.  Entitlement to a compensable rating for a left thumb 
disability.

3.  Entitlement to a compensable rating for a right great toe 
disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1969 to February 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for a low back 
disability and assigned an initial 10 percent rating.  The 
Veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  The March 1998 
rating decision also continued noncompensable ratings for a 
left thumb disability and a left great toe disability which 
the Veteran has appealed.

The Veteran filed a claim for a left great toe disability and 
was granted service connection in an August 1994 rating 
decision.  In a July 2004 statement, the Veteran indicated 
that it was his right great toe that he fractured in service 
and that he had intended to file for a right great toe 
disability.  He requested that his grant of service 
connection be modified to reflect that change.  As the bulk 
of the evidence supports a right great toe injury with the 
exception of the March 2008 examination which indicated left 
great toe arthritis rather than right great toe arthritis, 
the Board finds that this request has merit.  The Board will 
therefore decide whether there is a basis to grant a higher 
rating for a right great toe disability.

In July 2004, the Board remanded the Veteran's claims for 
increased ratings for a low back disability, a left thumb 
disability, a right great toe disability, and hearing loss to 
RO via the Appeals Management Center (AMC) in Washington, DC.

In a March 2010 statement, the Veteran withdrew the claim for 
hearing loss so that issue is no longer before the Board on 
appeal.  38 C.F.R. § 20.204 (2009).  With that statement, the 
Veteran also submitted additional evidence on the issues 
remaining on appeal and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The Board notes that there have been significant difficulties 
in providing the Veteran the VA Compensation and Pension 
examinations necessary to properly rate his service-connected 
disabilities due to the international nature of his current 
employment.  The Veteran has resided in at least four 
different countries throughout the world during this appeals 
process and has been unable to report for VA examinations on 
his brief visits to the United States.  On appeal, the AMC 
was able to arrange an examination through the U.S. Embassy 
in Belgium while the Veteran was residing in Brussels.  
Unfortunately, this examination does not include all of the 
findings listed in the appropriate diagnostic codes and 
generally included in VA orthopedic examinations.  This would 
generally require a remand for additional medical findings.  
However in the March 2010 informal brief, the Veteran's 
representative specifically asked that the Veteran's claims 
be decided on the evidence already of record as supplemented 
by the newly submitted November 2009 chiropractic assessment.  
So rather than delay the adjudication of the Veteran's claims 
any further by remanding for another examination, especially 
in light of the longevity of the appeal, the continuing 
difficulties to provide the Veteran with a foreign 
examination that includes all of the medical findings 
relevant to the diagnostic criteria, and the Veteran's own 
request for final resolution of the appeal, the Board will 
liberally apply the benefit of the doubt doctrine to the 
medical findings and decide the claims on the evidence of 
record.   


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
scoliosis, pain, and flexion limited to 23 degrees.  

2.  The Veteran's low back disability is also manifested by 
mild radiculopathy of the right lower extremity.

3.  The Veteran's left thumb disability is manifested by pain 
and X-ray evidence of arthritis in two minor joints- proximal 
phalanx and first carpal-metacarpal joint- without 
incapacitating exacerbations.

4.  The Veteran's right great toe disability is manifested by 
right first metatarsal pain, malunion, and hallux valgus.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent, but not higher, 
rating for the Veteran's low back disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

2.  The criteria are met for an additional 10 percent, but 
not higher, rating for the associated radiculopathy of the 
right lower extremity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2009). 

3.  The criteria are met for a 10 percent, but not higher, 
rating for the Veteran's left thumb disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5003, 5228 (2009).

4.  The criteria are met for a 10 percent, but not higher, 
rating for the Veteran's right great toe disability as 
analogous metatarsalgia, hallux valgus, or metatarsal 
malunion.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Codes 5279, 5280, and 5283 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
2002, December 2003, June 2004, June 2005, and October 2007.  
These letters informed him of his and VA's respective 
responsibilities in obtaining supporting evidence and also 
complied with Dingess by also apprising him of the disability 
rating and downstream effective date elements of his claims.  

As to the initial rating for a low back disability, in cases 
where the claim arose in another context, namely, the Veteran 
trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In any event, here, VA also 
has complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), by also apprising the 
Veteran in the more recent October 2007 letter of the 
downstream disability rating and effective date elements of 
his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And since providing that additional Dingess notice 
in October 2007, the RO has gone back and readjudicated his 
claim in the April 2008 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  The RO was 
unable to obtain records from Walter Reed Medical Center 
regarding the Veteran's initial fracture of his thumb and 
from Mid-Atlantic Orthopedic regarding the initial fracture 
of his great toe.  However, as both these incidents occurred 
in service and the corresponding disabilities have already 
been service connected based on other evidence, neither of 
these sets of records is relevant to the severity of the 
Veteran's service-connected conditions since his discharge 
from service in February 1994.  So the absence of these 
records does not prejudice the Veteran's claims.

As discussed above, the examination provided through the U.S. 
Embassy in Belgium does not include all of the findings 
indicated in the diagnostic criteria for the Veteran's low 
back, left thumb and right great toe disabilities.  
Generally, this would be cause for remand for a new 
examination.  However, given the extraordinary circumstances 
of the Veteran's international employment and his request for 
resolution of the appeal on the evidence of record, the Board 
will decide the appeal on the available medical evidence.  
See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.	Higher Initial Rating for Low Back Disability

In March 1998, the RO granted service connection for chronic 
lumbosacral strain with transitional L-5 vertebrae.  The 
Veteran appealed for a higher initial rating claiming that 
the 10 percent rating assigned does not adequately reflect 
the severity of his low back disability and compensate him 
for the interference in his daily life caused by this 
condition.  For the reasons and bases discussed below, the 
Board finds that a higher 40 percent rating is more 
appropriate for his condition.  The Board also finds that a 
separate 10 percent rating is warranted for the associated 
radiculopathy of the right lower extremity.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
January 1994.  The Board is required to consider his claim in 
light of both the former and revised standards to determine 
whether an increased rating for his low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

The Veteran's low back disability was initially rated under 
the former Diagnostic Code 5295 for lumbosacral strain.  
Under DC 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion; and a 40 percent rating is warranted for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (prior to September 26, 2003).

Spine disabilities could also be rated under DC 5293, for 
intervertebral disc syndrome (IVDS, i.e., disc disease) or DC 
5292, for limitation of motion of the lumbar spine.  Under DC 
5293, a 10 percent rating is warranted for recurring attacks 
of mild IVDS; a 20 percent rating is warranted for recurring 
attacks of moderate IVDS; and a 40 percent rating is 
warranted for recurring attacks of severe IVDS with 
intermittent relief.  A 60 percent rating required pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (prior 
to September 23, 2002).

DC 5292 provided for a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  The words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to IVDS requiring bedrest and 
treatment "prescribed by a physician."  Id.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability warrants a 
higher 40 percent rating for the orthopedic manifestations 
and a separate 10 percent rating for the neurological 
manifestations in the right lower extremity.  The evidence 
that supports this conclusion is two VA examinations dated 
February 1995 and November 1996, a March 2008 foreign 
examination, and a November 2009 chiropractic assessment.

A February 1995 VA examination found no postural or fixed 
deformities.  The Veteran's lumbar spine had range of motion 
to 80 degrees of flexion, 35 degrees of extension, 20 degrees 
of lateral flexion bilaterally, and 20 degrees of lateral 
rotation bilaterally.  The examiner noted no pain on range of 
motion, and no tenderness on palpation of the lower back.  
The examiner noted no neurological deficits.  An X-ray of the 
lumbar spine was normal.  An examination of muscles of the 
lower extremities was normal with full range against normal 
resistance.

At the November 1996 VA examination, the Veteran reported 
frequent backaches at night with more severe attacks 
approximately twice a year.  The examiner found no postural 
abnormalities or fixed deformities.  The Veteran's lumbar 
spine had range of motion to 80 degrees of flexion, 35 
degrees of extension, 30 degrees of lateral flexion 
bilaterally, and 25 degrees of lateral rotation bilaterally.  
The examiner indicated that there was no pain on range of 
motion.  The examiner noted normal weight bearing, balance, 
propulsion, and coordination.  He found no neurological 
deficits.  An X-ray of the lumbar spine showed a transitional 
L-5 vertebrae but otherwise normal lumbar spine.

An August 1996 letter from D.J.D., M.D. states that the 
Veteran has had severe low back pain since May 1995.  A 
January 1998 report from E.H., M.D. indicated mild backaches.  
A July 2005 letter from Dr. T.M. indicated that she had 
treated the Veteran for lower back pain since August 2004 
with a diagnosis of lumbar spine osteoarthritis in 2005.  She 
stated that he continued to have lower back pain aggravated 
by standing and exercise and she recommended referral to an 
orthopedist.

In a March 2004 statement, the Veteran reported that he had 
three to four episodes of severe back pain a year lasting 
three days to two weeks.  During these periods he stated that 
he could neither fully straighten nor completely bend over.  
He stated that he had to walk slowly and bent over during 
these attacks.  He also stated that he had pain radiating 
down both legs.
 
In a July 2004 statement, the Veteran indicated that he had 
been treated by Dr. G.W. through 2002, who prescribed him 
muscle relaxants and painkillers for his back. The Veteran 
reported that it was difficult for him to bend over or to 
bend from side-to-side due to back pain.  He also reported 
pain running down into his legs.  He reported that his 
physician had found diminished reflexes in his knees and 
ankles and prescribed him Neurontin.  (However, a February 
2002 letter from G.W., M.D.  indicates paresthesias in all 
four extremities and absent deep tendon reflexes in both 
lower extremities as complications of the Veteran's diabetes 
mellitus.)

A December 2007 X-ray report from Dr. B.B. indicated that the 
Veteran had arthrosis of the lumbar spine predominantly in 
the lower right side.  There was evidence of slightly convex 
scoliosis.

A March 2008 foreign medical examination, indicated that the 
Veteran could bend forward until his hand was within 38 
centimeters (cm) off the ground.  The Veteran could bend 
laterally to 20 degrees on the left and 25 degrees on the 
right.  The examiner noted a slight rotation decrease on the 
left.  The examiner noted discomfort on pressure at the L4- 
L5 and L5-S1 vertebrae and paravertebral discomfort at the 
L4-L5 level.  Gait and range of motion of the hips were 
normal.  The examiner noted no radiation of symptoms.  
Straight leg raises were negative.  The examiner noted 
normal, symmetric reflexes in the lower extremities.  X-rays 
showed multilevel spondylodiscopathy, scoliosis, and 
arthritis.  Magnetic resonance imaging (MRI) showed a 
possible nerve root conflict at the L5.  An electromyography 
(EMG) found old radiculopathy in the S1 on the right but 
still evolving on motor aspect.

A November 2009 chiropractic report from J.P., D.C. found 
range of motion of the Veteran's lumbar spine to flexion to 
23 degrees, extension to 5 degrees, left lateral flexion to 
17 degrees, and right lateral flexion to 14 degrees.  The 
examiner increased muscle tension in the lower spine.  The 
examiner noted intact reflexes in the lower extremities.

A.  Criteria in Effect Prior to September 23, 2002

As to a rating under the former DC 5295, a 40 percent rating 
is warranted because the Veteran had scoliosis, marked 
limitation of forward bending in a standing position, and 
irregularity of the L5 joint space.

As to a rating under the former DC 5293, the examination 
reports mentioned do not suggest that the Veteran's low back 
disability is manifested by pronounced IVDS, as required for 
an even higher 60 percent rating.  The determinative issue is 
one of degree, considering the relative frequency and 
severity of his symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  The 
Veteran reported flare-ups of the condition three to four 
times a year lasting three days to two weeks but did not 
indicate doctor prescribed bedrest for his condition.  The 
EMG showed some symptoms of mild sciatic neuropathy, an old 
radiculopathy in the S1 on the right, but there was no 
decreased sensation, reflexes or motor function in the lower 
extremities found on any of the examinations.  Although the 
Veteran reported episodes of severe back pain radiating into 
his legs, the objective findings did not account for 
pronounced symptoms of IVDS.

As to a rating under the former DC 5292, the criteria do not 
allow for a rating higher than 40 percent.  And as 40 percent 
is the maximum rating under both DC 5295 and DC 5292, there 
is no basis to assign an even higher rating based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

However, with respect to the Veteran's neurological 
manifestations, there are objective findings of mild 
radiculopathy/sciatic neuropathy of the right lower 
extremity.  The March 2008 examination diagnosed old S1 
radiculopathy in the right lower extremity.  All exams found 
normal sensation, motor strength, and function in the lower 
extremities.  Because the neurological findings are limited 
to EMG study and have not resulted in decreased sensation, 
strength, function or reflexes of the right lower extremity 
at any of the examinations, these findings are consistent 
with a mild neurological impairment.  Therefore, a separate 
10 percent, but not higher, rating for the associated 
radiculopathy of the right lower extremity is warranted.

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of at least six 
weeks of incapacitating episodes necessary to warrant 
assigning a higher rating 60 percent rating.  In his March 
2004 statement, the Veteran indicated that he had flare-ups 
of his condition three to four times a year lasting three 
days to two weeks. However, he did not indicate or imply that 
a doctor had prescribed him bedrest in the past year.  
Therefore, the Veteran does not have the six weeks of 
prescribed bedrest in the past year needed for the higher 60 
percent rating. 

Under DC 5293, however, the Board must also consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, result in a higher combined evaluation.

As discussed above, the Veteran's orthopedic manifestations 
could be rated as moderate limitation of motion under DC 
5292, and his neurological impairment has also been assigned 
a 10 percent rating under Diagnostic Code 8520.  

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
40 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  At all examinations the Veteran had 
motion in every direction.  His most severe limitation of 
motion is noted at the November 2009 examination in which his 
flexion of 23 degrees.  However, the higher 60 percent rating 
requires ankylosis which the Veteran did not have.  Hence, 
there is no basis to assign a higher 60 percent rating under 
the new criteria.

Additionally, as 40 percent is the highest rating based on 
limited range of motion, the 60 percent rating requiring 
ankylosis, the Deluca criteria cannot be used to achieve the 
next higher rating.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  There is also no additional uncompensated limitation 
of motion that could form the basis for an even higher rating 
based on pain.  

For these reasons and bases, the Board finds that the 
Veteran's condition warrants the higher 40 percent for the 
orthopedic manifestations of his low back disability since 
the grant of service connection.  Also, the Board finds that 
the Veteran's condition warrants a separate 10 percent rating 
for the associated radiculopathy of the right lower 
extremity.

III.	Increased Rating for Left Thumb Disability

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002). Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively. 38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2009).

The Veteran's left thumb disability was originally rated 
under DC 5224 for ankylosis of the thumb.  DC 5224, for 
ankylosis of the thumb, provides for a 10 percent rating 
evaluation for favorable ankylosis and a 20 percent rating 
evaluation for unfavorable ankylosis. 

Under the new criteria, the Veteran's thumb could now be 
rated under DC 5228 for limitation of motion of the thumb.  
Under DC 5228, a 10 percent rating is assigned for a gap of 
one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  A 
20 percent rating evaluation is assigned when there is a gap 
of more than 2 inches (5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
There is no differentiation between the ratings assigned for 
the major and minor hands under these codes.

The Veteran's left thumb could also be rated under DC 5003 
for degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion 
would be noncompensable, i.e., 0 percent, under a limitation-
of-motion code, but there is at least some limitation of 
motion, VA assigns a 10 percent rating for each major joint 
or group of minor joints so affected, to be combined, 
not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered minor joints.  38 C.F.R. § 4.45.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's left thumb warrants a higher 10 
percent rating.  The evidence that supports this conclusion 
is a VA examination dated February 1995, a foreign 
examination dated march 2008 and a November 2009 chiropractic 
assessment.

A February 1995 VA examination found no atrophy of the 
intrinsic muscles of the left hand.  The left thumb showed no 
deformity or swelling.  He had full range of motion of the 
left thumb.  He was able to approximate the tip of his left 
thumb to the tips of his second, third and fourth fingers of 
his left hand and to the base of the fifth finger.  There was 
a mild loss of grip strength.  An X-ray of the left hand was 
normal.

A February 2001 VA X-ray showed mild osteoarthritis at the 
base of the proximal phalanx and first carpal-metacarpal 
joint of the thumb.  The X-ray also showed mild soft tissue 
swelling of the left hand and wrist.

In a February 2001 statement the Veteran indicated pain in 
his left hand especially left thumb on writing. 

In a July 2004 letter, the Veteran reported cramps in his 
left hand and dull aches and pains.

A July 2005 letter of Dr. T.M. states that she had treated 
the Veteran for osteoarthritis of his fingers since August 
2004.

A December 2007 X-ray report from Dr. B.B. indicated that 
there was evidence of spreading and residual arthritis due to 
the effects of a fracture at the base of the first metacarpal 
bones.
 
The March 2008 foreign examination found left thumb 
metacarpal extension of 10-0-40 degrees, thumb IP extension 
10-0-35 degrees.  Axial deviation between first metacarpal 
and first phalanx of the left thumb was 5 degrees.  Muscle 
strength of both hands was normal.  A X-ray found sequel 
fracture at the base of the first metacarpal associated with 
arthritis.  Left thumb echography was normal.  

A November 2009 chiropractic report from J.P., D.C. found 
painful and restricted left thumb.  The Veteran reported left 
hand cramps.

The Veteran's condition warrants the higher 10 percent rating 
because there is X-ray evidence of arthritis in two minor 
joints- proximal phalanx and first carpal-metacarpal joint 
and evidence of pain.  Although there was not sufficient 
limitation of motion to warrant a rating under DC 5224 or DC 
5228, the Board finds that the Veteran would be entitled to 
the minimum rating under DC 5003 for arthritis and pain.  A 
higher rating under DC 5003 is not warranted as the minor 
joint manifestations were not productive of incapacitating 
exacerbations.  

IV.	Increased Rating for Right Great Toe Disability

The Veteran's right great toe disability was rated by analogy 
to Diagnostic Code 5284, other impairments of the foot.  
Pursuant to Diagnostic Code 5284, a 10 percent evaluation is 
assigned for moderate impairment of the foot; a 20 percent 
evaluation is assigned for moderately severe impairment of 
the foot; and a 30 percent evaluation is assigned for severe 
impairment of the foot.  However, the record does not reflect 
that the Veteran's great toe disability is manifested by 
moderate impairment of the entire foot.  

The Board also notes that the Veteran's right great toe 
fracture with osteoarthritis does not warrant a compensable 
rating based on arthritis of a minor joint under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003 (2009).  DC 5003 allows for 
a compensable rating, when not rated based on impairment of 
functioning of affected part, only where affecting a major 
joint or group of minor joints.  The great toe contains no 
major joints and the Veteran only has arthritis of one minor 
joint of the great toe.  38 C.F.R. § 4.45.  

However, the Board finds that a 10 percent rating is 
warranted, based on the presence of persistent pain 
associated with the Veteran's first metatarsal status post 
fracture, by analogy to metatarsalgia, unilateral hallux 
valgus, or malunion of the metatarsal, Diagnostic Codes 5279, 
5280, or 5283.  The Board accordingly concludes that a 10 
percent evaluation is warranted for the Veteran's right great 
toe fracture with degenerative joint disease.  The Board 
finds that separate 10 percent ratings for metatarsalgia, 
unilateral hallux valgus, and malunion of the metatarsal are 
not appropriate since this would constitute rating the same 
symptoms under different rating criteria.  

The evidence considered was a February 1995 VA examination, 
the March 2008 foreign examination and a November 2009 
chiropractic assessment.

A February 1995 VA examination found mild bulging of the 
medial border of each foot.  There was no hallux valgus or 
clawing of the toes.  There was no tenderness over either 
foot.  The arch of the right foot appeared to be depressed.  
X-rays of the feet were normal.  The examiner noted no 
orthopedic condition of the feet at this time.

In a February 2001 statement the Veteran indicated pain in 
his right big toe on walking.

A March 2001 VA X-ray showed osteoarthritis of the right 
hallux.

In a July 2004, the Veteran reported that his right great toe 
aches constantly and it is difficult to walk or job due to 
the toe pain.  He reported that he has a slight limp at times 
due to his toe pain.
 
A July 2005 letter of Dr. T.M. states that she had treated 
the Veteran for osteoarthritis of his toes since August 2004.

A December 2007 X-ray report from Dr. B.B. indicated no 
evidence of definite osteo-articular lesion in the feet.  
There were signs of discrete bilateral hallux valgus more 
pronounced on the right.

A March 2008 foreign examination found right first metatarsal 
dorsal flexion of 45-0-10 degrees.  The Veteran reported pain 
all the time with swelling on walking.  There was exostosis 
of the dorsal head on the first metatarsal on the right foot 
and pain on motion.  An X-ray showed slight hallux valgus in 
the right foot and arthritis of the first metatarsophalangeal 
on the left foot.

A November 2009 chiropractic report from J.P., D.C. found 
edema and swelling of the right big toe metatarsal-phalangeal 
joint.

For the reasons and bases discussed above, the Board finds 
the Veteran's right great toe condition warrants a 10 percent 
rating as analogous to Diagnostic Codes 5279, 5280, or 5283.

V.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular evaluation, the threshold factor for 
extraschedular consideration is whether the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
40 percent for the Veteran's low back disability, 10 percent 
for associated radiculopathy of the right lower extremity, 10 
percent for left thumb disability, and 10 percent for a right 
great toe disability contemplate the Veteran's symptoms, 
referral to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence the Veteran's low back disability, 
associated radiculopathy of the right lower extremity, left 
thumb disability or right great toe disability have caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

Moreover, the Veteran has been employed full-time throughout 
the appeal period and did not report significant interference 
with his employment from his low back disability, associated 
radiculopathy of the right lower extremity, left thumb 
disability or right great toe disability.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





















ORDER

The rating for the Veteran's low back disability is increased 
to 40 percent, but not higher, subject to the laws and 
regulations governing the payment of VA compensation.

The Veteran is granted an additional 10 percent, but not 
higher, rating for associated radiculopathy of the right 
lower extremity, subject to the laws and regulations 
governing the payment of VA compensation.

The rating for the Veteran's left thumb disability is 
increased to 10 percent, but not higher, subject to the laws 
and regulations governing the payment of VA compensation.

The rating for the Veteran's right great toe disability is 
increased to 10 percent, but not higher, subject to the laws 
and regulations governing the payment of VA compensation.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


